TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2020



                                      NO. 03-18-00667-CR


                                John Anthony Davila, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.